Name: 87/269/EEC: Commission Decision of 11 May 1987 approving the reinforced plan for the eradication of African swine fever presented by Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  EU finance;  means of agricultural production;  Europe
 Date Published: 1987-05-21

 Avis juridique important|31987D026987/269/EEC: Commission Decision of 11 May 1987 approving the reinforced plan for the eradication of African swine fever presented by Spain (Only the Spanish text is authentic) Official Journal L 132 , 21/05/1987 P. 0024 - 0024*****COMMISSION DECISION of 11 May 1987 approving the reinforced plan for the eradication of African swine fever presented by Spain (Only the Spanish text is authentic) (87/269/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 86/650/EEC of 16 December 1986 introducing a Community financial measure for the eradication of African swine fever in Spain (1), and in particular Article 3 thereof, Whereas by letter dated 19 February 1987 Spain has communicated to the Commission a reinforced plan for the eradication of African swine fever; Whereas the reinforced plan has been examined and was found to comply with Decision 86/650/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee and the Standing Committee on Structures have been consulted, HAS ADOPTED THIS DECISION: Article 1 The reinforced plan for the eradication of African swine fever presented by Spain in hereby approved. Article 2 Spain shall bring into force by 1 April 1987 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 11 May 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 382, 31. 12. 1986, p. 9.